LEWIS v. DRETKE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-187-CV





JAMES EDWARD LEWIS	APPELLANT



V.



DOUGLAS DRETKE, DIRECTOR	APPELLEES

T.D.C.J. AND WARDENS D. HORTON,

J. MOONEYHAM, AND R. WATHEN



------------



FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant James Edward Lewis appeals from the trial court’s judgment dismissing his suit for want of prosecution.  We affirm.

On June 25, 2004, Appellant, a pro se inmate, filed suit against Appellees alleging his confinement was unconstitutional for several reasons.  On March 17, 2005, the trial court signed an order notifying Appellant that no citation of service had been requested and none served on Appellees, and that unless citation was issued and at least attempts at service made within 60 days, the case would be dismissed for want of prosecution.  When Appellant made no attempts at issuance of citation upon Appellees, the trial court dismissed the case for want of prosecution on May 19, 2005.

In five points on appeal Appellant contends his confinement is unconstitutional; these contentions were the basis of Appellant’s suit in the trial court.  Appellant’s brief does not purport to address the propriety of the court’s order dismissing his case for want of prosecution.  Therefore, Appellant has failed to preserve any error arising from the trial court’s order dismissing his case for want of prosecution.  
See
 
Tex. R. App. P.
 38.1(e), (h); 
Pat Baker Co. v. Wilson
, 971 S.W.2d 447, 450 (Tex. 1998) (“It is axiomatic that an appellate court cannot reverse a trial court's judgment absent properly assigned error.”).  
See also
 
Wheeler v. Green
, 157 S.W.3d 439, 444 (Tex. 2005) (“pro se litigants are not exempt from the rules of procedure”).  Further, we note that the trial court did not abuse its discretion in dismissing Appellant’s case for want of prosecution.
(footnote: 2)  
See
 Tex. R. Civ. P.
 165a(1)-(2)
; Villarreal v. San Antonio Truck & Equip.
, 994 S.W.2d 628, 630 (Tex. 1999)
. 
 We overrule Appellant’s five points and affirm the judgment of the trial court.

PER CURIAM



PANEL F:  HOLMAN, J.; CAYCE, C.J.; and McCOY, J.



DELIVERED:  October 20, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.
 


2:We review a dismissal for want of prosecution under a clear abuse of discretion standard. 
 MacGregor v. Rich
, 941 S.W.2d 74, 75 (Tex. 1997).